Citation Nr: 1616653	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  10-34 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disability.

2.  Entitlement to service connection for a low back disability, to include as secondary to service-connected reflex sympathetic dystrophy of the right lower extremity (RSD). 

3.  Entitlement to service connection for post-operative urinary dysfunction, to include as secondary to service-connected RSD. 

4.  Entitlement to service connection for a right foot disability, to include as secondary to service-connected RSD. 

5.  Entitlement to service connection for a right ankle disability, to include as secondary to service-connected RSD. 

6.  Entitlement to service connection for a left leg disability, to include as secondary to service-connected RSD. 

7.  Entitlement to service connection for right arm cellulitis, to include as secondary to service-connected RSD. 

8.  Entitlement to service connection for a left arm disability, to include as secondary to service-connected RSD. 

9.  Entitlement to a rating in excess of 30 percent for RSD of the right lower extremity.  

10.  Entitlement to a total rating based upon individual unemployability due to a service-connected disability (TDIU).  

[The issue of entitlement to waiver of recovery of an overpayment in the amount of $17,348.00, to include the issue of the validity of the overpayment is addressed in a separate decision.]  


REPRESENTATION

Veteran represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from July 1979 to December 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran and representative have asserted that service-connected RSD prevents her from working.  Therefore, the Board has jurisdiction to consider the issue of entitlement to a TDIU as part of the claim for an increased rating for RSD.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues, except for whether new and material evidence has been submitted to reopen a claim for service-connection for a low back disability, are REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

Evidence associated with the claims file since April 1997 is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a low back disability. 


CONCLUSION OF LAW

Evidence received since the April 1997 rating decision that denied service connection for a low back disability,  the last final denial with respect to that issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156(a), 3.160(d), 20.200, 20.302, 20.1103 (2015). 




REASONS AND BASES FOR FINDING AND CONCLUSION

In April 1997, the RO denied service connection for a low back disability on the basis that there was no nexus between the back disability and active service.  She did not submit a notice of disagreement within one year of its promulgation.  Accordingly, the April 1997 rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2015). 

The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  38 U.S.C.A. § 7104(b) (West 2014); King v. Shinseki, 23 Vet. App. 464 (2010); DiCarlo v. Nicholson, 20 Vet. App. 52 (2006).  However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2014).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015). 

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, the credibility of the new evidence is presumed.  Savage v. Gober, 10 Vet. App. 488 (1997); Justus v. Principi, 3 Vet. App. 510 (1992).  Only in cases in which the newly submitted evidence is inherently false or untrue does the presumption of credibility not apply.  Duran v. Brown, 7 Vet. App. 216 (1994). 

In an August 1998 VA treatment record, it was indicated that the Veteran's back pain began in 1993 or 1994, following an in-service injury in 1992.  In December 2002, the Veteran asserted that she strained her back lifting bombs in service.  In January 2010, the Veteran stated that she had back problems following service but did not seek treatment right away.  That evidence is new.  It is also material because it pertains to whether there is nexus between active service and a low back disability.  

Presuming the credibility of the lay evidence, the Board finds that reopening of the claim for service connection for a low back disability based on the receipt of new and material evidence is warranted.  Shade v. Shinseki, 24 Vet. App. 110 (2011).


ORDER

New and material evidence having been received, the claim for service connection for a low back disability is reopened, and to that extent only the appeal is granted.


REMAND

With regard to all issues on remand, the Board notes that the most recent VA treatment records are from 2010, approximately six years ago.  Updated VA treatment records must be obtained.  

The October 2010 VA examiner explained why the Veteran's service-connected RSD did not cause her low back disability, but did not explain why it was not aggravated.  Therefore, that opinion is not complete because aggravation as part of a secondary service connection claim was not addressed.  38 C.F.R. § 3.310 (2015).  Additionally, the examiner did not discuss whether the Veteran's in-service low back strain in May 1980 caused or is related to the current low back disability.  Therefore, a new examination is needed.  

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Attempt to obtain any outstanding VA treatment records that may exist that have not already been associated with the claims file, to specifically include any VA records since January 2010.  Make as many requests as are necessary to obtain relevant records, and only end efforts to do so if the records sought do not exist or further efforts to obtain those records would be futile.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2015).  

2.  Schedule the Veteran for an examination with an appropriate clinician for a low back disability.  The examiner must review the claims file and should note that review in the report.  The examiner must provide all findings, along with a complete rationale for the opinions in the examination report.  The examiner should take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.  The examiner should provide the following opinions:

(a)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the low back disability was proximately due to or the result of the service-connected RSD.  

(b)  The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that a low back disability has been aggravated (permanently increased in severity beyond the natural progression of the disorder) by service-connected RSD.  

(c)  The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that a low back disability began during active service, is related to an incident of service, or arthritis of the low back manifested within one year after separation from active service.  

(d)  The examiner should also opine whether it is at least as likely as not (50 percent or greater probability) that any right foot disability, right ankle disability, left leg disability, right arm cellulitis, left arm disability, or urinary disability was caused by RSD.

(e)  The examiner should also opine whether it is at least as likely as not (50 percent or greater probability) that any right foot disability, right ankle disability, left leg disability, right arm cellulitis, left arm disability, or urinary disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by RSD.

(f)  The examiner should examine the RSD of the right lower extremity and should provide an opinion as to the severity and all symptomatology caused by RSD.  The examiner should provide an opinion as to the effects of that symptomatology on the Veteran's social and occupational function and activities of daily life.

(g)  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation due to RSD of the right lower extremity.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


